Case 7:16-cv-02554-LMS Document 75 Filed 07/16/20 Page 1 of 4
Case 7:16-cv-02554-LMS Document 74 Filed 07/14/20 Page 1 of 130

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

A.B., an infant, by his mother and natural
guardian, DORIS MALDONADO ALVEREZ,
- and, DORIS MALDONADO ALVEREZ, 16 Civ. 2554 (LMS)

individually,

Plaintiffs, ORDER APPROVING

- against - SETTLEMENT ON BEHALF OF
MINOR

UNITED STATES OF AMERICA,

Defendant,

 

 

 

On _ Jul UY [4+{ _, 2020, the above-captioned matter came on for hearing and approval
by the Court as to the reasonableness of a settlement between Plaintiffs A.B., an infant,' by his
mother and natural guardian, Doris Maldonado Alverez, and Doris Maldonado Alverez,
individually (collectively, “Plaintiffs”’), and Defendant, the United States of America (the
“United States”), pursuant to Local Rule 83.2 of the Local Rules of the United States District
Courts for the Southern and Eastern Districts of New York. The personal appearance of A.B.
was excused for good cause. See N.Y. C.P.L.R. § 1208(d). Plaintiff Doris Maldonado Alverez
appeared telephonically and through her counsel of record. The United States appeared
telephonically through its counsel of record.

The complete and precise terms and conditions of the setilement are set forth in the
Stipulation for Compromise Setilement and Release (hereinafter “Stipulation”), attached hereto
as Exhibit 1. The Court has reviewed the Stipulation, Plaintiffs’ motion for approval of the
settlement, and the documents submitted in support of the motion, and heard Plaintiffs’
arguments in favor of this settlement. The Court is fully informed of the specifics of the full and

final terms and conditions of the settlement, including that the payment is subject to the

 

' Pursuant to Rule 5.2(a) of the Federal Rules of Civil Procedure, the infant plaintiff is identified herein only by his
initials.

 
Case 7:16-cv-02554-LMS Document 75 Filed 07/16/20 Page 2 of 4
Case 7:16-cv-02554-LMS Document 74 Filed 07/14/20 Page 2 of 130

availability of funds in the account established by Congress for the payment of settlement and
judgments for claims cognizable under 42 U.S.C. § 233(g), See 42 U.S.C. § 233d). The Court
finds that the terms and conditions of this settlement, as set forth in the Stipulation, are fair,
reasonable, and in the best interests of A.B., a minor. The Court further finds that the terms and
conditions of this settlement, as set forth in the Stipulation, satisfy the requirements of Local
Civil Rule 83.2.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the settlement, as
set forth in Exhibit 1, is hereby approved. It is further ordered that Doris Maidonado Alverez, as
mother and natural guardian, is authorized and required to sign any documents that are necessary
to consummate this settlement on behalf of A.B., a minor. It is further ordered that Doris
Maldonado Alverez, as mother and natural guardian, is guardian of the property of A.B., a
minor, for purposes of receiving funds on his behalf under the Stipulation and this Order
pursuant to N.Y. C.P.L.R. § 1206.

IT IS FURTHER ORDERED, ADJUDGED, AND” DECREED that the settlement
amount of eight hundred thousand dollars ($800,000.00) (hereinafter “Settlement Amount”) shall
be distributed according to the terms and conditions of the Stipulation,

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that attorney’s fees in this
action shall be set at & 200,000. oo an amount not exceeding 25% of the Settlement Amount,
and shall be paid as provided in the Stipulation. The Court finds that the retmbursable costs and
expenses associated with the litigation are 62,/132-4l and that such costs and expenses are
fair, reasonable, and necessary. It is hereby ordered that such costs and expenses are approved
and are to be paid as provided in the Stipulation.

IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Plaintiffs are legally

responsible for any and all past, present, and future liens or claims for payment or
Case 7:16-cv-02554-LMS Document 75 Filed 07/16/20 Page 3 of 4
Case 7:16-cv-02554-LMS Document 74 Filed 07/14/20 Page 3 of 130

reimbursement, including any liens or claims for payment or reimbursement by Medicaid,
Medicare, or healthcare providers. The Court hereby orders Plaintiffs, by and through their
counsel, to satisfy or resolve any and all such past, present, and future liens or claims for
payment or reimbursement asserted by any individual or entity, including Medicaid and
Medicare. The Court further orders that Plaintiffs and their counsel shall provide to the United
States the information required by the Stipulation regarding the satisfaction or resolution of such
liens or claims for payment or reimbursement within the time specified in the Stipulation, and
that rermbursement to Westchester County Department of Social Services for its Medicaid lien
shall be $30,668.37, payable to the “New York State Department of Health.”.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiffs, upon
receiving notice from the United States Attorney’s Office for the Southern District of New York
that the Settlement Amount has been processed, shall cause their counsel to file with the United
States District Court for the Southern District of New York a stipulation of dismissal of this
action in its entirety with prejudice as to the United States, pursuant to Rule 41 (a) of the Federal
Rules of Civil] Procedure, with each party bearing its own costs, expenses, and fees. Upon the
filing of such stipulation of dismissal, the United States Attorney’s Office for the Southern
District of New York shall transmit or cause to be transmitted the Settlement Amount.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Court shall not

retain jurisdiction over the action against the United States or the settlement.

SO ORDERED;

Ee Mesarull-

Ors LISANVWAR' ARP SRA
UNITED Th GISTRATE JUDGE

Dated: $ e QKYOO

 
Case 7:16-cv-02554-LMS Document 75 Filed 07/16/20 Page 4 of 4
